DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to: Application filed 27 Jan 2021
	Claims 1-11 are pending in this case. Claims 1, 5 and 7 are independent claims

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (Pub. No.: US 2013/0159826 A1; Date: Jun. 20, 2013) (hereinafter “Mason”).
Regarding independent claims 1 and 7, Mason disclose a method for URL shortening, comprising: 
generating a new short URL having a disclosure statement in the URL structure, redirection parameters comprise a destination URL, information about a domain name to be used for a short URL, information about an interstitial page displayed on a visitor device prior to redirection, information about disclosure statement displayed on the interstitial page, and the type of action to be taken by the visitor device in order to get redirected from the interstitial page to the destination URL (0008; 0085-0086; 0090; 0093); and
 generating the interstitial page with a disclosure statement defined by a client device (0090; 0093); 
redirecting the visitor device to a destination URL through the interstitial page, wherein the interstitial page comprises at least one of the disclosure statement defined by the client and access control to the destination URL (0087; 0090; 0093).

Regarding dependent claims 2 and 8, Mason disclose the method of claims 1 and 7 respectively, wherein the type of action comprises: 
waiting for a timer set for a certain time interval to elapse (0087; 0095; 0099; 0123); 
clicking or tapping a button or link (0087; 0095; 0099; 0123); 
providing a password for further redirecting (0096); 
providing a consent or agreement with certain conditions or statement (0096); and/or 
providing confirmation of certain conditions comprising at least one of age and location (0099; 0146).

Regarding dependent claims 3 and 9, Mason disclose the method of claims 1 and 7 respectively, wherein the redirection parameter further comprises: 
the destination URL (0008; 0085-0086; 0090; 0093); 
information about a domain name corresponds for a short URL (0085-0086; 0090; 0093); 
information about an interstitial page displayed on a visitor device prior to redirection (0085-0086; 0090; 0093); 
information about a disclosure statement displayed on the interstitial page (0085-0086; 0090; 0093); 
the type of action to be taken by the visitor device to get redirected from the interstitial page to the destination URL (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); and 
redirection conditions comprising a user agent on the visitor device comprising at least one of a browser, an operation system, a device type, preferred language of the visitor device, geographical location of the visitor device, a total number of clicks on the short link, and time intervals (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093).

Regarding dependent claims 4 and 10, Mason disclose the method of claims 1 and 7 respectively, further comprising extracting the link ID from the new short URL (0085; 0086; 0090).

Regarding independent claim 5, Mason disclose a computer system for URL shortening, comprising: 
a domain (0004; 0009);
 a short URL containing a disclosure statement in a URL structure; a destination URL (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); 
a client device, wherein the client device connects to the system via a URL shortening server (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); 
a visitor device, wherein the visitor device connects to the system via the URL shortening server (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); 
an interstitial page editor or selector, wherein the interstitial page editor or selector generates or selects a pre-created interstitial page with a pre-defined or defined by a client disclosure statement (0010; 0011; 0014; 0085-0086; 0090; 0093); 
an interstitial page containing a disclosure statement (0085-0086; 0090; 0093); and 
wherein the URL shortening server is in communication with the client and visitor devices and redirecting the visitor device from the interstitial page with the disclosure statement to the destination URL (0085-0086; 0090; 0093).

Regarding dependent claims 6 and 11, Mason disclose the computer system of claims 5 and 11, further comprising: 
a server script or application, or an application on the client device for automatically or manually transforming regular URLs to the URLs with a disclosure in the URL structure redirecting visitor device to the destination address via interstitial page or screen containing the disclosure statement (0085-0086; 0090; 0093).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768